Citation Nr: 1542746	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for tinnitus.  The RO in Los Angeles, California, now has jurisdiction over this case.  

The Veteran initially claimed service connection for bilateral hearing loss in addition to tinnitus.  The RO denied the claim for bilateral hearing loss, and the Veteran stated in his VA Form 9 that he is appealing only the issue of service connection for tinnitus.  Accordingly, the bilateral hearing loss claim is not before Board.  

FINDING OF FACT

The Veteran's tinnitus is at least as likely as not caused by his military service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for tinnitus, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.    

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge may be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has held that tinnitus is one of the chronic diseases in 38 C.F.R. § 3.309(a), as an organic disease of the nervous system.  Fountain, 27 Vet. App. at 259.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis

The Veteran's DD Form 214 lists his military occupational specialty as avionic inertial and radar navigation systems specialist.  The Veteran's statement submitted with his VA Form 9 provides a detailed account of his exposure to noise during military service.  In particular, the Veteran describes working alongside running jet engines approximately 60 to 70 percent of the time he was on the job.  The Veteran notes that although he often wore ear protection, he worked in an enclosed space (a hangar), which yielded higher than normal decibel levels, and that loud noises were able to penetrate his ear protection.  Moreover, the Veteran estimates that, due to the constraints of certain tasks, he was unable to wear proper ear protection for one-third of the time he was exposed to loud jet engines.  The Veteran's occupational specialty and his reports of exposure to noise are consistent with the circumstances of his military service.  See 38 U.S.C.A. § 1154.  Accordingly, the Board finds that the Veteran incurred an in-service injury of acoustic trauma despite the absence of contemporaneous records of such injury.
  
In his VA Form 9 and the supporting statement, the Veteran claims he began experiencing tinnitus in 1986, around the time he completed his military service.  The Veteran's service treatment records are devoid of any reports of tinnitus during the Veteran's active service.  However, the Veteran is competent to testify to the inception of his tinnitus because ringing in the ears is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence alone may suffice); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd ed. 2012) (defining tinnitus as "a noise in the ears, such as ringing, buzzing, roaring, or clicking").

Throughout the pendency of this claim, the Veteran has consistently reported that his tinnitus began towards the end of his military service.  In his original claim form, dated May 2012, the Veteran writes that he has experienced "constant ringing in the ears" ever since his military service.  In the statement in support of his VA Form 9, the Veteran writes that he "first noticed my ringing or hissing sound in both of my ears during my last year of service in 1986."  In addition, a letter from a private audiologist, Dr. M. D., who consulted with the Veteran in February 2014, states that the Veteran reported "having a constant ringing in both ears by the time he separated from military service."  

The results of the Veteran's July 2012 VA medical examination state, "[t]he Veteran cannot remember the onset of his tinnitus."  However, the Board assigns little probative weight to this statement, as the Veteran explains in his VA Form 21-4138, dated February 2013, that the VA examiner failed to review relevant information and the examination lasted only five minutes.  Instead, the Board gives greater probative weight to the Veteran's consistent and well-articulated statements regarding the inception of his tinnitus.  Moreover, the Veteran reports that he has not experienced intervening exposure to traumatic noise.  Following military service, the Veteran attended college and began a career in the computer industry.  The Veteran also stated that he does not own motorcycles or boats, attend concerts, or participate in other noisy activities.  

Tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331; Fountain, 27 Vet. App. at 259.  In this case, the record does not contain contradictory testimony regarding the onset of the Veteran's tinnitus, thus the Board finds no reason to dispute the Veteran's credibility on this issue.  Considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds it at least as likely as not that the Veteran incurred tinnitus during his military service.  See Walker, 708 F.3d at 1335-36.  Thus, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER


Entitlement to service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


